IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00346-CR
No. 10-06-00347-CR
 
Kerri Waller,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court Nos. FISC-06-18248
and FISC-06-18249
 

MEMORANDUM  Opinion





 
          Waller filed an “Agreed Motion to
Dismiss Appeal” in each of her two appeals requesting the Court to withdraw her
two notices of appeal and dismiss each appeal.  Waller did not personally sign
either motion but did sign a waiver of her right to appeal in open court after
her notices of appeal were filed.  See Tex.
R. App. P. 42.2(a).  The waiver was presented to this Court with each
motion.
          We have not issued an opinion in
either of these appeals, and the Clerk has sent a duplicate copy of each motion
to the trial court clerk.  See id.


          These appeals are dismissed.  See
id.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeal
Dismissed
Opinion
delivered and filed December 20, 2006
[CRPM]


">Id. 74(l)(1).
      More than thirty days have passed since Grant's brief was due.  We notified Grant of this
defect by letter on November 2.  See id. 60(a)(2), 83.  He has not responded to our letter showing
grounds for continuing the appeal nor has he provided a reasonable explanation for failing to file
a brief.  Therefore, this appeal is dismissed for want of prosection.  See id. 74(l)(1).  
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed November 16, 1994
Do not publish